Citation Nr: 1228847	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  12-12 947	)	DATE
	)
	)


THE ISSUE

Whether a December 21, 2007, decision of the Board of Veterans' Appeals (Board) that denied the moving party's claim of entitlement to recognition as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, including service in the Republic of Vietnam.  The moving party is the Veteran's former spouse and is referred to herein as the appellant.

This matter is before the Board as an original action on the motion of the appellant in which she alleges CUE in a December 21, 2007, Board decision that denied her claim seeking to be recognized as the Veteran's surviving spouse for VA purposes.  

As will be discussed in detail below, in December 21, 2007, the Board denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, prior to a decision by the Court, the appellant filed a claim with the Agency of Original Jurisdiction (AOJ), in this case with the Montgomery, Alabama Regional Office (RO), seeking to reopen entitlement to recognition as the Veteran's surviving spouse for VA purposes.  In an April 16, 2009 decision, the RO denied the appellant's claim on the basis that the evidence showed that the appellant and the Veteran were not married, apparently unaware that the appellant's appeal of the Board decision was pending before the Court.  On April 21, 2009 and on June 22, 2009, the appellant filed notices of disagreement (NOD) with the RO's April 16, 2009 decision.  In December 6, 2011 correspondence from the RO to the appellant, she was informed that her NOD with the April 16, 2009 decision was not being accepted, as at the time of issuance of the April 2009 decision, the appellant's appeal of the December 21, 2007 Board decision which had denied her claim seeking to be recognized as the Veteran's surviving spouse for VA purposes was pending with the Court.  The RO explained that it had erred in accepting jurisdiction of the March 2009 claim and issuing the April 2009 decision, in light of the pending appeal before the Court.  

The appellant continues to submit correspondence attempting to appeal the April 26, 2009 decision, and asserts her belief that the failure of the RO to accept her April and June 2009 NODs is the proper issue before the Board.  However, as explained in the December 6, 2011 RO correspondence, in April 2009 the RO did not have proper jurisdiction of the issue of entitlement to recognition as the Veteran's surviving spouse for VA purposes, as such issue had been previously denied by the RO; was the subject of a December 21, 2007 Board decision; and, an appeal of that decision was pending before the Court.  The April 2009 RO decision was premature and the RO did not have proper jurisdiction to address such issue.  Such April 2009 decision was issued in error, and thus there is no final RO April 2009 decision to appeal.  

Please note this case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  In a December 21, 2007 decision, the Board denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes.  

2. The appellant subsequently appealed the Board's December 21, 2007 decision to the Court.

3.  In a January 26, 2010 Memorandum Decision, the Court affirmed the Board's December 21, 2007 decision which denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes.

4.  In February 2012, the appellant filed a motion requesting revision of the Board's December 21, 2007 decision, which denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes, on the basis of CUE.


CONCLUSION OF LAW

Because the Court's January 2010 Memorandum Decision subsumed the Board's December 21, 2007 decision, the motion for revision or reversal of the decision on the basis of CUE is without legal merit.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, but notes that the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

The appellant contends that the December 21, 2007 Board decision, which denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes, should be revised or reversed on the basis of CUE.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] except:  (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In the December 21, 2007 decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for VA purposes, and determined, on the merits, that the appellant is not recognized as the Veteran's surviving spouse for VA purposes.  The appellant was notified of that decision and appealed the denial to the Court, which affirmed the Board's determination in a January 26, 2010 Memorandum Decision.  The appellant was notified of the Court's decision and appealed the decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) pursuant to 38 U.S.C. § 7292(a).  In an October 2010 decision, the Federal Circuit determined that the Board's determination that there was no common law marriage between the appellant and the Veteran at the time of the Veteran's death involved a question of law applied to facts and was not within the jurisdiction of the Federal Circuit to review and the appeal was dismissed.  See 38 U.S.C. § 7292(d)(2).  The appellant was notified of the Federal Circuit's dismissal and did not file a petition of certiorari with the United States Supreme Court.  Thus, the Federal Circuit's decision became final 90 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; Fed. Cir. R. 4 (a)(1)(B); 28 U.S.C. § 2101.

On these facts, the Board's December 21, 2007 decision was subsumed by the January 2010 Memorandum Decision which affirmed the December 21, 2007 decision, and the Federal Circuit then dismissed the appellant's appeal of the Court's January 2010 decision.  The Court's January 2010 decision and the Federal Circuit's October 2010 dismissal is not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.  Therefore, if the appellant wishes to challenge a prior decision based upon CUE, she would have to do so through an appropriate motion for extraordinary relief from the Court, which has not been filed in this case. 

At present, and in view of the procedural history noted above, the Board has no alternative but to deny the motion alleging CUE in the Board's December 21, 2007 decision for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The motion for revision or reversal of the December 21, 2007 Board decision, which denied the appellant's claim seeking to be recognized as the Veteran's surviving spouse for VA purposes, on the basis of CUE is denied.



                       ____________________________________________
	TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



